Citation Nr: 1121334	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-34 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for a right fourth finger disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1967 and March 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and May 2007 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In June 2008, the Veteran testified at a personal hearing over which a Decision Review Officer (DRO) presided.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that due process is completed so that he is afforded every possible consideration.

The Veteran contends that new and material evidence has been submitted to reopen a claim of service connection for a right fourth finger disorder.  In October 2007, the RO issued a Statement of the Case, and in July 2008, the RO issued a Supplemental Statement of the Case.  Since then, VA has obtained additional evidence including VA outpatient treatment record that date from October 2007 and June 2008, Social Security Administration records, as well as additional arguments by the Veteran.  A Supplemental Statement of the Case has not been issued since the receipt of this additional evidence.  In order to comply with procedural due process a Supplemental Statement of the Case must be issued to the Veteran.  See 38 C.F.R. § 20.1304(c). 

Accordingly, the claim is REMANDED for the following action:

The RO/AMC shall address any additional evidence received since July 2008 in an appropriate Supplemental Statement of the Case to be issued to the Veteran.  38 C.F.R. §§ 19.31, 19.37.  And after giving the Veteran and his representative an opportunity to submit additional evidence and/or argument in response, return the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


